Citation Nr: 1032346	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  07-20 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
disabling for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) located in St. 
Louis, Missouri that granted service connection for diabetes 
mellitus and assigned a disability rating of 20 percent, 
effective February 18, 2005.

In September 2008, the Veteran and his spouse testified at a 
Travel Board hearing before the undersigned Veterans Law Judge.  
A transcript of the proceeding has been associated with the 
claims file.

In October 2008, the Board remanded this matter for further 
development.  Such development has been completed, and this 
matter is returned to the Board for further review.


FINDINGS OF FACT

1.  For the period from February 18, 2005 to April 28, 2010, the 
Veteran's diabetes mellitus manifested by requiring insulin and a 
restricted diet; it did not require regulation of activities, and 
it did not manifest by episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or twice 
a month visits to a diabetic care provider.

2.  For the period beginning on April 29, 2010, the Veteran's 
diabetes mellitus has manifested by requiring insulin and a 
restricted diet, and by episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year; it did 
not require regulation of activities.


CONCLUSIONS OF LAW

1.  For the period from February 18, 2005 to April 28, 2010, the 
criteria for an evaluation in excess of 20 percent disabling for 
diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Code 
7913 (2009).

2.  For the period beginning on April 29, 2010, the criteria for 
an evaluation of 60 percent, but no more for diabetes mellitus 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Code 7913 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for an increased initial 
evaluation for service-connected diabetes mellitus, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required to 
"notify the claimant and the claimant's representative, if any, 
of any information and any medical or lay evidence not previously 
provided . . . that is necessary to substantiate the claim."  38 
U.S.C.A. § 5103(a)(1) (West Supp. 2009).  As part of that notice, 
VA must "indicate which portion of that information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, the Secretary . . will attempt to obtain on 
behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 
2009).  

For initial rating claims, where service connection has been 
granted and the initial rating has been assigned, the claim of 
service connection has been more than substantiated, as it has 
been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer 
required since the purpose that the notice was intended to serve 
has been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect 
as to 38 U.S.C.A. § 5103(a) notice is non-prejudicial.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008) (where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements).

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's private treatment records and VA 
treatment records are all in the claims file. The Veteran has at 
no time referenced any outstanding records that he wanted VA to 
obtain.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of a veteran's disability, a VA examination must be 
conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 
C.F.R. § 3.327(a) (2009).

In October 2008, the Board remanded this case so that the Veteran 
could be provided with a VA examination in order to address the 
current severity of his diabetes.  Based thereon, the Veteran was 
provided with a VA examination in December 2008.  The Board finds 
the December 2008 VA examination report to be thorough, complete, 
and adequate upon which to base a decision with regard to this 
claim.  The examiner reviewed the claims file, elicited a history 
from the Veteran, physically examined the Veteran, and provided 
the opinions requested by the Board in its October 2008 remand.  
Based thereon, the Board finds that there was substantial 
compliance with the Board's remand directive.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (duty to ensure compliance with 
Board remand order).  In addition, the Board finds that the 
December 2008 VA examination report is sufficient upon which to 
rate the Veteran's disability.  

The Board acknowledges recent April and May 2010 hospitalization 
records reflect that the Veteran was hospitalized for his 
diabetes (submitted with a waiver of AOJ consideration), whereas 
the December 2008 examiner noted that the Veteran's diabetes had 
never required hospitalization.  The Board emphasizes, however, 
that the Veteran's wife reported to clinicians at the hospital in 
April 2010 that this was the first time the Veteran ever had an 
acute illness as a result of his diabetes or had ever been 
hospitalized.  Furthermore, as will be discussed in greater 
detail below, the Board is granting a higher disability rating of 
60 percent, effective April 29, 2010, based on clinical findings 
noted during this hospitalization.  However, despite this obvious 
worsening of his disability as shown by his hospitalization, 
these records contain no suggestion that his disability has 
worsened to such a degree as to warrant the next highest rating 
of 100 percent under Diagnostic Code 7913.  Therefore, the Board 
finds that a remand is not necessary for a new VA examination or 
medical opinion in order to make a decision on the Veteran's 
claim.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports a claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of a veteran.  38 C.F.R. § 4.3 (2009).

A veteran's entire history is reviewed when making a disability 
determination.  38 C.F.R. § 4.1 (2009).  When a veteran timely 
appeals an initial rating for a service-connected disability 
within one year of the rating decision, VA must consider whether 
the veteran is entitled to "staged" ratings to compensate him 
for periods of time since the filing of his claim when his 
disability may have been more severe than others.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Diagnostic Code 7913 provides a 20 percent rating for diabetes 
mellitus requiring a restricted diet as well as insulin or an 
oral hypoglycemic agent.  38 C.F.R. § 4.119 (2009).  A 40 percent 
rating is provided for diabetes mellitus requiring a restricted 
diet, insulin, and regulation of activities (avoidance of 
strenuous occupational and recreational activities).  A 60 
percent rating is provided for diabetes mellitus requiring a 
restricted diet, insulin, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring one 
or two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately rated.  A 100 percent rating requires 
more than one daily injection of insulin, a restricted diet, and 
regulation of activities, with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three hospitalizations 
per year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or complications 
that would be compensable if separately evaluated.

"Regulation of activities" is defined as "avoidance of 
strenuous occupational and recreational activities." See 38 
C.F.R. § 4.119 (Diagnostic Code 7913).  Medical evidence is 
required to support a finding that a service-connected diabetes 
mellitus condition causes regulation of activities.  See Camacho 
v. Nicholson, 21 Vet. App. 360, 363, 364 (2007).

A.  Period from February 18, 2005 to April 28, 2010

The Veteran's service-connected diabetes mellitus is currently 
assigned an initial rating of 20 percent disabling, effective 
February 18, 2005.  The Veteran seeks a higher initial rating.  
In support of his claim, the Veteran asserts, among other things, 
that his diabetes requires regulation of activities (so as to 
entitle him to a higher, 40 percent rating).

As noted above, a 40 percent disability rating under Diagnostic 
Code 7913 requires (1) insulin, (2) a restricted diet, and (3) 
regulation of activities.

For the entire period on appeal, the medical evidence of record 
dating back to at least November 2003 reflects that the Veteran 
has been prescribed insulin and a restricted diet to treat his 
diagnosed diabetes mellitus.  See, e.g., Private Treatment 
Records, November 2003, March 2004; see also VA Treatment Record, 
December 2007.

The Board notes, however, that there is no credible evidence of 
record that shows that for the period from February 18, 2005 to 
April 28, 2010, the Veteran's diabetes mellitus required 
regulation of activities so as to entitle him to a higher, 40 
percent rating under Diagnostic Code 7913.  In fact, several 
treatment records from this period show that the Veteran was 
specifically advised by clinicians to exercise and increase his 
activity levels due to his diabetes and obesity.  See, e.g., VA 
Examination Report (erectile dysfunction), January 2006 ("lose 
weight, exercise"); VA Treatment Records, October 2005 
("advised to increase his exercise . . . and lose weight"); 
Private Treatment Records, July 2005 ("regular activity for 
weight loss"), March 2005 ("increase activity"), July 2004 
("activity increase").  

Likewise, a December 2008 VA examination report reflects that the 
examiner noted that the Veteran's diabetes required a restricted 
diet and insulin, and that while he did experience some episodes 
of hypoglycemic reactions or ketoacidosis, it did not require 
hospitalization.  She further opined that the Veteran's diabetes 
did not require regulation of activities.  Rather, the examiner 
opined that the Veteran was restricted in performing strenuous 
activity due to his lumbar spine condition, "not from diabetes 
mellitus."  The Veteran was also noted to have no complications 
due to his diabetes, including no retinopathy, no neuropathy, and 
no impotence (albeit the Board notes that service connection for 
erectile dysfunction was nevertheless granted, and service 
connection for neuropathy was denied, by way of an unappealed 
February 2006 RO decision).

The Board also notes two Physician Statements of record prepared 
in September 2005 by Dr. J.Y., an endocrinologist who treated the 
Veteran from at least November 2003 to September 2005, and a June 
2006 statement prepared by Dr. W.M.  Significantly, both of these 
physician statements reflect that the Veteran's diabetes required 
a restricted diet plus insulin or an oral hypoglycemic agent, but 
not regulation of activities (the box indicating regulation of 
activities was specifically not indicated by either physician).

While the Board does acknowledge one contrary June 2008 letter 
prepared by Dr. S.P. at the VA medical center that reflects a 
list of various diagnosed conditions, including diabetes, and a 
notation that "his overall level activity [sic] is decreased 
because of the spinal arthritis, neuropathy, and restrictions 
imposed by the diabetes diet and therapy," the Board notes that 
no explanation was provided as to how the Veteran's diet 
restricted his activities, or what sort of diabetic therapy was 
being referred to and how such therapy restricted the Veteran's 
activities.  For these reasons, and in light of the consistency 
of all of the other medical evidence of record reflecting that 
the Veteran was advised to exercise and lose weight in the 
context of being followed for his diabetes, not to limit any 
activity, the Board finds this June 2008 record to have no 
probative value.  Moreover, the medical records that reflect that 
the Veteran did have some difficulties with certain activities 
all relate such difficulty to his low back condition and 
complaints of shortness of breath.  See, e.g., VA Treatment 
Records, August 2006, November 2005, October 2005.

The Board further notes that there is no evidence of record for 
the period from February 18, 2005, to April 28, 2010, and the 
Veteran has never asserted, that he has ever had any episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year, or that his diabetes has required 
twice a month or more visits to a diabetic care provider, so as 
to entitle the Veteran to an even higher, 60 percent rating under 
Diagnostic Code 7913.  Rather, the first record of 
hospitalization is dated April 29, 2010 (which period is 
discussed below), and it is noted in those hospitalization 
records that it was the first ever hospitalization due to the 
Veteran's diabetes, and that he had never had any acute illness 
prior to that time.  Also, the records show that the Veteran was 
followed every two to four months, not twice per month or more, 
by a diabetic care provider.  See, e.g., VA Examination Report, 
December 2008 (every two to three months per Veteran); Private 
Treatment Records, March 2005 (follow up in four months).

The Board acknowledges the contention of the Veteran that his 
activities are regulated due to his diabetes.  However, the Board 
finds the Veteran's lay report to that effect to not be credible, 
and to therefore have no probative value, in light of the 
substantial amount of contradictory medical evidence of record 
almost uniformly reflecting that the Veteran was repeatedly 
advised to increase, not restrict, his activity levels in order 
to lose weight, as noted above.  

In short, based on the preponderance of the most persuasive 
evidence of record, the Board finds that the Veteran had no 
restrictions on activities due to his diabetes for the period 
from February 18, 2005, to April 28, 2010 (or during the one-year 
period prior to) so as to meet the criteria for a higher, 40 
percent rating under Diagnostic Code 7913.  Also, the Board finds 
that, during this period, the Veteran never had any episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year, and his diabetes did not required 
twice a month or more visits to a diabetic care provider so as to 
more closely approximate the 60 percent rating criteria.  
Therefore, the Board concludes that the Veteran's diabetes 
mellitus symptoms more nearly approximated the 20 percent rating 
criteria for this period, and the criteria for a higher rating 
have not been met.

B.  Period Beginning on April 29, 2010

More recently, private hospitalization records dated from April 
29, 2010, to May 6, 2010 reflect that the Veteran was admitted to 
the hospital due to a profound hypoglycemic episode.  The 
hospitalization records reflect that the Veteran's wife reported 
that she found the Veteran unconscious at home, she took his 
blood sugar and it was 24, she called EMS who administered an amp 
of D50 and transported the Veteran to the emergency room, and on 
arrival the Veteran was noted as having improved blood sugar of 
104 but "still very lethargic and barely responsive to painful 
stimuli."  See Private Facility Admission Report, April 2010 at 
5.  A diagnosis was recorded of a profound episode of 
hypoglycemia and subsequent decreased level of consciousness.  
The Veteran's wife reported that she had not noticed any symptoms 
of acute illness until this episode resulting in his admission to 
the hospital.  The Board notes that the hospitalization records 
also reflect that the Veteran was still prescribed insulin and a 
restricted diet for his diabetes mellitus.

As noted above, Diagnostic Code 7913 provides a 60 percent rating 
for diabetes mellitus requiring a restricted diet, insulin, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations per 
year or twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately rated.

As discussed above, there is no credible, probative evidence that 
the Veteran's activities were regulated due to his diabetes 
mellitus during any period on appeal so as to meet the 40 percent 
rating criteria, but rather, he was told to increase his 
activity, exercise, and lose weight by several clinicians.

Also, as noted above, the December 2008 VA examiner did not 
diagnose any complication of the Veteran's diabetes mellitus (in 
response to being prompted to note any such complications on the 
Form 2507), but rather, she went on to note that the Veteran had 
no diabetic retinopathy and no diabetic neuropathy. Similarly, an 
October 2005 VA examination report reflects that the examiner 
found no diabetic retinopathy on examination.  Also, a February 
2006 VA medical opinion reflects that the Veteran's neuropathy 
symptoms were not due to his diabetes but rather due to his 
obesity and wearing tight clothing (citing a recent neurology 
consultation report).  

Nevertheless, because the Veteran was recently hospitalized for a 
week or so on April 29, 2010 due to a hypoglycemic reaction, and 
because the 60 percent rating criteria under Diagnostic Code 7913 
include one to two hospitalizations per year for hypoglycemic 
reactions, despite the lack of any evidence of regulation of 
activities, the Board finds that the manifestations of his 
diabetes more closely approximate the criteria for a 60 percent 
rating under Diagnostic Code 7913 beginning on and after April 
29, 2010.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Extraschedular considerations

The Board has also considered whether the Veteran's disability 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  Under Thun v. Peake, 22 Vet App 111 (2008), there 
is a three- step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the Veteran's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's diabetes with the 
established criteria shows that the rating criteria more than 
reasonably describe the Veteran's disability level and 
symptomatology.  Therefore, the first prong of the Thun test is 
not satisfied and referral for extraschedular consideration is 
not warranted.  

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  As 
explained above, the record reflects only one hospitalization 
related to his disability, which was taken into account in 
granting a higher evaluation of 60 percent, effective April 29, 
2010.  Also, the Board finds that the greater weight of objective 
evidence is against finding that his diabetes impacts his 
employment beyond that contemplated in the schedular standards.  
In fact, as noted above, the VA treatment records reflect that 
the Veteran's physical activity is limited due to his obesity and 
his back, not his diabetes.  See, e.g., Private Facility Records, 
April 29, 2010 at 5-6 (on disability due to back problems), 
January 2005; VA Treatment Records, August 2006, November 2005.  
Thus, the Board finds that the most probative evidence of record 
does not reflect that the Veteran's diabetes mellitus results in 
marked interference with his employment or otherwise take his 
case outside the norm.  Consequently, the Board finds that the 
requirements for referral for an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

For the period from February 18, 2005 to April 28, 2010, 
entitlement to an initial evaluation in excess of 20 percent 
disabling for diabetes mellitus is denied.

For the period beginning on April 29, 2010, entitlement to an 
evaluation of 60 percent disabling for diabetes mellitus is 
granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


